Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title is objected to because it is not grammatically correct, noting “FOR MOBILE DEVICE” instead of for example “FOR A MOBILE DEVICE”. 
Drawings
The drawings are objected to because they include photographs and the requirements for including photographs have not been met.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 2 is objected to because of the following informalities: in line 1, “the first plurality magnets” should be “the first plurality of magnets”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 9, “the the” should be “the”; “align with coils of the wireless charger align with so that” is not grammatically correct and should probably be “align with coils of the wireless charger so that”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2019/0198212 to Levy (Levy). Levy discloses:
With Respect to Claim 7  
For clarity, although particular embodiments will be referenced, the rejection is considered to encompass all other embodiments with similar/corresponding parts which also meet the claim language, and particular details of different embodiments may be referenced with respect to various dependent claims. A wireless charging system, comprising31:221235737 v1Attorney Docket No. 1LSS-003/03US a protective case (104) for a mobile device having coils for wireless charging ([0048]), the protective case including a first plurality of alternating polarity magnets (any of 864a-d or 964a-d); a wireless charger (see e.g. FIG. 2A and B, 5A-C, 10A-B) having a first front side and a first back side, the wireless charger further having coils (229, [0049]) and a second plurality of alternating polarity magnets ((e.g. any one of 222, 1022)) on the first front side wherein the second plurality of alternating polarity magnets are magnetically coupled to the first plurality of alternating polarity magnets ([0057-0063] noting disclosure of mount magnets on the wireless charger shaped and arranged with polarity to mate with the case magnets); wherein the first plurality of alternating polarity magnets and the second plurality of alternating polarity magnets are arranged so that when the wireless charger becomes connected to the protective case the coils of the wireless charger align with the coils of the mobile device so that energy may be transmitted through the protective case and into the mobile device ([0048-0049]).  
With Respect to Claim 10  
The system of claim 7 wherein the second plurality of magnets are configured to mirror an arrangement of the first plurality of magnets (see [0057-0063] noting disclosure of mount magnets on the wireless charger shaped and arranged with polarity to mate with the case magnets).  
With Respect to Claim 11  
The system of claim 7 wherein the first plurality of magnets are embedded within the protective case (see e.g. FIGS. 8A/B or 9A/B).  
With Respect to Claim 15  
A case apparatus, comprising: a protective case (104) configured to contain a mobile device having coils for wireless charging (clearly capable of this use which is the intended use, see e.g. [0048]); a first plurality of alternating polarity magnets (any of 864a-d or 964a-d) included within the protective case, the first plurality of magnets being arranged within the protective case so that when the mobile device is disposed within the protective case the first plurality of magnets are disposed around a periphery of the coils (capable of this use which is also the intended use noting [0048] that the magnets are designed to not interfere with the wireless charging coils of the device); wherein the first plurality of alternating polarity magnets are arranged so that when the the protective case becomes connected to a wireless charger having a second plurality of alternating polarity magnets, the coils of the mobile device align with coils of the wireless charger align with so that energy may be transmitted through the protective case and into the mobile device to recharge a battery of the mobile device (capable of this use, which is also the intended use, see e.g. [0048-0049]).  
With Respect to Claim 16  
The case apparatus of claim 15 wherein a distance L between the coils of the wireless charger and the second plurality of alternating polarity magnets is substantially identical to a distance L' between the coils of the mobile device and the first plurality of alternating polarity magnets when the mobile device is disposed within the protective case (inasmuch as it is capable of this use with an appropriate mobile device).  
With Respect to Claim 17  
The case apparatus of claim 15 wherein the second plurality of magnets are configured to mirror an arrangement of the first plurality of magnets (see [0057-0063] noting disclosure of mount magnets on the wireless charger shaped and arranged with polarity to mate with the case magnets).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0198212 to Levy (Levy).
With Respect to Claims 8 and 16  

As to claim 8, Levy discloses the system of claim 1, and that the most efficient power transfer is when the coils of the charging pad and the wireless charging receiver (i.e. the receiver on the electronic device) are aligned ([0047]) and that the magnets on the charger and base are aligned and also similarly aligned around the respective wireless charging structures/coils (see e.g. description and drawings), but does not explicitly detail the sizing of the coils and so does not disclose wherein a distance L between the coils of the wireless charger and the second plurality of alternating polarity magnets is substantially identical to a distance L' between the coils of the mobile device and the first plurality of alternating polarity magnets when the mobile device is disposed within the protective case (i.e. although the disclosure clearly encompasses the two coils being the same size and shape, it also encompasses the device having a smaller or larger coil which could have a different distance L’ than L). 
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the two coils be substantially the same size, in order to maximize the efficiency of the transfer (i.e. maximum efficiency is obtained by aligning all coils), as a mere selection of an art appropriate size for the coils or as doing so constitutes at most a mere change in size/proportion (i.e. using a smaller coil to match the charging pad coil instead of an overly large one, or a larger coil to match the charging pad instead of a smaller one) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
As to claim 16, this modification is presented as an alternative to the 102 rejection of that claim above in the interests of advancing prosecution, noting that the modification clearly meets the functional limitations of claim 16 and would do so even if they were made iunto structural limitations.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0198212 to Levy (Levy) as applied to claim 7 above, and further in view of U.S. Patent Publication #2017/0019513 to Slaby (Slaby) and/or U.S. Patent #9,277,804 to Gennodie (Gennodie).
With Respect to Claim 9  
The system of claim 7 but does not disclose further including: a third plurality of alternating polarity magnets on the first back side; an accessory device having a second front side and a second back side, the accessory device having a fourth plurality of alternating polarity magnets on the second front side and a fifth plurality of alternating polarity magnets on the second back side wherein the fourth plurality of alternating polarity magnets are magnetically coupled to the third plurality of alternating polarity magnets.  
	However, Gennodie discloses a system for using a mobile device including a case (33B) with a first attachment mechanism (70B), an accessory (42A) removably attached to the case via a second, mating attachment mechanism (70B) on the first front side of the accessory and including a third removable attachment mechanism (70B) on the first back side of the accessory, and a second accessory removably attached to the first accessory using a fourth removable attachment mechanism on the second front side of the second accessory, and a fifth removable attachment mechanism (noting 64B) on the second back side of the second accessory to secure an additional feature on the rear of the second accessory.
Slaby discloses a modular magnetic assembly for a mobile device including a functional module (108) that can be a battery and/or wireless charger magnetically connecting to the device ([0015, 0018-0019]) and also magnetically attaching on its opposite side to an accessory device (noting decorative plate).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Gennodie, to add an accessory (e.g. wallet 42A) removably attached to the rear of the charger/accessory device of the combination (e.g. mount 1006), in order to add the benefits of the wallet to the device (e.g. allowing a user to carry money, cards, and the like with the cell phone), as well as including an attachment mechanism on the rear of the accessory in order to allow for attachment of an additional accessory such as a purse (50) in order to add the benefits of the purse to the system (e.g. carrying additional items); it would further have been obvious to use a plurality of alternating polarity magnets as taught by Levy, for the disclosed benefits of this structure (e.g. allowing rotation to different orientations when desired), and/or as a mere substitution of one art known fastener structure for another. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Slaby, to add an additional accessory to the rear of the wireless charger/accessory device of the combination (e.g. mount 1006), in order to provide a modular decorative appearance to the rear of the charger. It would further have been obvious to add one or more additional functional modules similarly magnetically attached between the first functional module and the decorative plate, in order to provide additional modularity and/or functions to the system (e.g. additional batteries for more power storage); it is Examiner’s position that it is obvious to use the same magnetic attachment mechanism as taught by Levy (e.g. a plurality of opposite polarity magnets) in order to enhance modularity of the components.
	Alternately, Gennadie provides motivation to attach a plurality of different accessories using the same/similar attachment mechanisms between the accessories and the device case, and Slaby discloses using accessories with magnetic attachments to a case and an accessory on the other side which provides motivation to use magnetic attachments (such as the Levy plurality of alternating polarity magnetic attachments) for this purpose.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,766,484 to Baarman (Baarman) in view of KR 20170150480 to Kim (Kim) or U.S. Patent Publication #2019/0198212 to Levy (Levy).
With Respect to Claim 1  
Baarman discloses a wireless charging system, comprising: a mobile device configured for wireless charging, the mobile device including a first plurality of magnets (e.g. 224A and 224F, FIG. 8); a wireless charger (12, 14 and related structure) having a first front side and a first back side, the wireless charger  further including a charging pad (32’) and a second plurality of magnets (e.g. 224C and 224D) on the first front side wherein the second plurality of magnets are magnetically coupled to the first plurality of magnets (see e.g. Col. 9 lines 10-15); wherein the first plurality of magnets and the second plurality of magnets are arranged so that the wireless charger self-aligns in a desired position when attached to the mobile device and transmits energy into the mobile device (see the disclosure to charge the device with the coil in the charger); but does not disclose a protective case as claimed or that the energy is transmitted through the protective case into the mobile device.  
However, Levy discloses a wireless charging system, comprising: a protective case for a mobile device configured for wireless charging, the protective case including a first plurality of magnets (any of 864a-d or 964a-d); a wireless charger (see e.g. FIG. 2A and B, 5A-C, 10A-B)having a first front side and a first back side, the wireless charger  further including a charging pad (e.g. 212, 512, or 1012, 1214a/b) and a second plurality of magnets (e.g. any one of 222, 1022) on the first front side wherein the second plurality of magnets are magnetically coupled to the first plurality of magnets ([0057-0063] noting disclosure of mount magnets on the wireless charger shaped and arranged with polarity to mate with the case magnets). For clarity, it is considered obvious as part of the combination to replace the Baarman magnet locations/structures with the Levy magnet locations/structures as a mere substitution of one art known magnetic structure for another and/or as doing so constitutes at most a mere rearrangement of parts and/or change in shape which do not patentably distinguish over the prior art (MPEP 2144.04).
Kim discloses a case for attaching to a mobile device and allowing for wireless charging of the device through the case via a wireless charger magnetically attached to the case.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim or Levy, to use a mobile device case with magnets to attach to the charger instead of a mobile device directly attached to the charger, in order to allow for use with mobile devices lacking the magnetic attachment, to provide protection to the mobile device while still allowing the charging, and/or as doing so constitutes at most merely making separable (i.e. it merely separates the magnetic mounting from the phone by locating it on a removable case) which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 2  
The system of claim 1 wherein the first plurality magnets are arranged around coils of the wireless charger when the wireless charger is attached to the protective case (noting that “around” means “near” and they are arranged near the coils to the extent claimed).  
	Alternately, Levy discloses attaching the magnets around/surrounding the coils which provides sufficient motivation to locate them in that location instead as a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04) and/or for the other benefits disclosed by Levy for this structure (e.g. avoiding magnetic interference with the coils).
With Respect to Claim 3  
The system of claim 1 wherein the protective case may be configured in one of a landscape orientation and a portrait orientation relative to the wireless charger (Baarman discloses detecting whether the device is in portrait or landscape mode which indicates or clearly renders obvious allowing it to take both and/or several of its structures allow for attachment at 90 degrees which allows for this; alternately Levy discloses taking on either orientation which renders it obvious to allow the combination to do so).  
With Respect to Claim 4  
The system of claim 1 wherein the first plurality of magnets are embedded within the protective case (Baarman’s are embedded and so imbedding them in the case is obvious; alternately Levy or Kim also disclose embedded magnets).  
With Respect to Claim 5  
The system of claim 1 wherein at least a first magnet of the first plurality of magnets is attracted to a corresponding second magnet of the second plurality of magnets.  
With Respect to Claim 6  
The system of claim 1 wherein at least a first magnet of the first plurality of magnets having an outwardly-facing north pole is attracted to a corresponding magnet of the second plurality of magnets having an outwardly-facing south pole.  
With Respect to Claim 7  
A wireless charging system, comprising: a protective case for a mobile device having coils for wireless charging, the protective case including a first plurality of alternating polarity magnets (e.g. 224A and 224B); a wireless charger (12, 14, and related structure) having a first front side and a first back side, the wireless charger further having coils (14) and a second plurality of alternating polarity magnets (the magnets that correspond to and oppose/mate with the first plurality of alternating polarity magnets) on the first front side wherein the second plurality of alternating polarity magnets are magnetically coupled to the first plurality of alternating polarity magnets; wherein the first plurality of alternating polarity magnets and the second plurality of alternating polarity magnets are arranged so that when the wireless charger becomes connected to the protective case the coils of the wireless charger align with the coils of the mobile device so that energy may be transmitted through the protective case and into the mobile device (charge per Baarman and see also Kim and Levy for charging through the case).  
With Respect to Claim 8  
The system of claim 1 wherein a distance L between the coils of the wireless charger and the second plurality of alternating polarity magnets is substantially identical to a distance L' between the coils of the mobile device and the first plurality of alternating polarity magnets when the mobile device is disposed within the protective case (FIG. 6 shows the coils at least substantially the same size and the magnets will be in the same locations, so L and L’ will be substantially the same).  
With Respect to Claim 10  
The system of claim 7 wherein the second plurality of magnets are configured to mirror an arrangement of the first plurality of magnets.  
With Respect to Claim 11  
The system of claim 7 wherein the first plurality of magnets are embedded within the protective case (Baarman discloses embedded magnets; alternately Levy or Kim disclose embedding magnets and so render such obvious).  
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,766,484 to Baarman (Baarman) in view of U.S. Patent Publication #2019/0198212 to Levy (Levy).
With Respect to Claim 12  
Baarman in view of Levy (see the rejection of claim 1 or 7 above for details of the combination) discloses a case apparatus, comprising: a protective case (per Kim or Levy) configured to contain a mobile device configured for wireless charging;32221235737 v1Attorney Docket No. 1LSS-003/03US a first plurality of magnets (e.g. 224A/B per Baarman or any of 864a-d per Levy) included within the protective case wherein the first plurality of magnets are configured to be magnetically coupled to a second plurality of magnets of a wireless charger so that the wireless charger self-aligns in a desired position when magnetically attached to the protective case (clearly capable of this use, which is the intended use of Baarman), the first plurality of magnets being arranged so as to be disposed around a periphery of a charging pad of the wireless device when the wireless charger is magnetically attached to the protective case (per Levy).  
With Respect to Claim 13  
The case apparatus of claim 12 wherein the protective case may be configured in one of a landscape orientation and a portrait orientation relative to the wireless charger (Baarman discloses detecting whether the device is in portrait or landscape mode which indicates or clearly renders obvious allowing it to take both and/or several of its structures allow for attachment at 90 degrees which allows for this; alternately Levy discloses taking on either orientation which renders it obvious to allow the combination to do so).  
With Respect to Claim 14  
The case apparatus of claim 12 wherein at least a first magnet of the first plurality of magnets is attracted to a corresponding second magnet of the second plurality of magnets.  
With Respect to Claim 15  
A case apparatus, comprising: a protective case (per Levy) configured to contain a mobile device having coils for wireless charging; a first plurality of alternating polarity magnets (any of 864a-d or 964a-d per Levy) included within the protective case, the first plurality of magnets being arranged within the protective case so that when the mobile device is disposed within the protective case the first plurality of magnets are disposed around a periphery of the coils (per Levy); wherein the first plurality of alternating polarity magnets are arranged so that when the the protective case becomes connected to a wireless charger having a second plurality of alternating polarity magnets, the coils of the mobile device align with coils of the wireless charger align with so that energy may be transmitted through the protective case and into the mobile device to recharge a battery of the mobile device (Baarman and Levy both disclose such alignment and Levy discloses transmission through the case).  
With Respect to Claim 16  
The case apparatus of claim 15 wherein a distance L between the coils of the wireless charger and the second plurality of alternating polarity magnets is substantially identical to a distance L' between the coils of the mobile device and the first plurality of alternating polarity magnets when the mobile device is disposed within the protective case (FIG. 6 shows the coils at least substantially the same size and the magnets will be in the same relative locations, so L and L’ will be substantially the same).  
With Respect to Claim 17  
The case apparatus of claim 15 wherein the second plurality of magnets are configured to mirror an arrangement of the first plurality of magnets.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,766,484 to Baarman (Baarman) in view of U.S. Patent Publication #2019/0198212 to Levy (Levy) as applied to claim 7 above, and further in view of U.S. Patent Publication #2017/0019513 to Slaby (Slaby) and/or U.S. Patent #9,277,804 to Gennodie (Gennodie).
With Respect to Claim 9  
The system of claim 7 but does not disclose further including: a third plurality of alternating polarity magnets on the first back side; an accessory device having a second front side and a second back side, the accessory device having a fourth plurality of alternating polarity magnets on the second front side and a fifth plurality of alternating polarity magnets on the second back side wherein the fourth plurality of alternating polarity magnets are magnetically coupled to the third plurality of alternating polarity magnets.  
	However, Gennodie discloses a system for using a mobile device including a case (33B) with a first attachment mechanism (70B), an accessory (42A) removably attached to the case via a second, mating attachment mechanism (70B) on the first front side of the accessory and including a third removable attachment mechanism (70B) on the first back side of the accessory, and a second accessory removably attached to the first accessory using a fourth removable attachment mechanism on the second front side of the second accessory, and a fifth removable attachment mechanism (noting 64B) on the second back side of the second accessory to secure an additional feature on the rear of the second accessory.
Slaby discloses a modular magnetic assembly for a mobile device including a functional module (108) that can be a battery and/or wireless charger magnetically connecting to the device ([0015, 0018-0019]) and also magnetically attaching on its opposite side to an accessory device (noting decorative plate).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Gennodie, to add an accessory (e.g. wallet 42A) removably attached to the rear of the charger/accessory device of the combination (e.g. mount 1006), in order to add the benefits of the wallet to the device (e.g. allowing a user to carry money, cards, and the like with the cell phone), as well as including an attachment mechanism on the rear of the accessory in order to allow for attachment of an additional accessory such as a purse (50) in order to add the benefits of the purse to the system (e.g. carrying additional items); it would further have been obvious to use a plurality of alternating polarity magnets as taught by Levy, for the disclosed benefits of this structure (e.g. allowing rotation to different orientations when desired), and/or as a mere substitution of one art known fastener structure for another. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Slaby, to add an additional accessory to the rear of the wireless charger/accessory device of the combination (e.g. mount 1006), in order to provide a modular decorative appearance to the rear of the charger. It would further have been obvious to add one or more additional functional modules similarly magnetically attached between the first functional module and the decorative plate, in order to provide additional modularity and/or functions to the system (e.g. additional batteries for more power storage); it is Examiner’s position that it is obvious to use the same magnetic attachment mechanism as taught by Levy (e.g. a plurality of opposite polarity magnets) in order to enhance modularity of the components.
	Alternately, Gennadie provides motivation to attach a plurality of different accessories using the same/similar attachment mechanisms between the accessories and the device case, and Slaby discloses using accessories with magnetic attachments to a case and an accessory on the other side which provides motivation to use magnetic attachments (such as the Levy plurality of alternating polarity magnetic attachments) for this purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734